Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 1 of 7




                Exhibit 123
     Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 2 of 7


                                                    1


Ben Polak
Provost
William C. Brainard Professor of Economics
Yale University
2 Whitney Avenue, Suite 400, Roo:.gi 432
NewHavenCl'




                                                                                         July 25 th 2016




Dear Provost Polak,

I attach ~e r~port of the Faculty R~view Comn:tlttee: you appointed, by your letter of April 20 th
2016, to review the March 2016 complaint of Associate Professor Susan Byrne (Spanish and
Portuguese). This report represents the views of all five members of the committee.

                       Yours Sincerely,

Gaty Brudvig, Benjamin ,Silliman Professor of Chemistty; Professor of Molecular Biophf!iics ._and
       Biochemistry; Chait of the Department of Chemistry

Ju.lie Dorsey, Professor of Computer Science    .

Marla Geha, Professor of A~~onomy and of Physics

Marianne LaFrance, Professor ofPsychology and of Women's, Gender, and Sexuality Studies
                    '
Steven Wilkinson, Nilekani Professor of India and South Asian Studies; Professor of Political
       Science and International Affairs (Comµuttee Chair)




                                                    1


                                                                                         Byrne000446
     Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 3 of 7



                                                    2




Report of the Faculty Review Committee regarding the Complaint of Professor Susan Byme
 Associate Professor on Term Susan Byrne was denied promotion to tenure by a vote of the
 Department of Spanish and Portuguese in Feb1uru.y 2016. In complaints dated Mru;~h 2nd and March
 8th 2016, Pwfessor Byrne reqllested that the Provost convene a Faculty Review Committee to review
 the process that led to that decision, and to deter.mine if the pr◊cess was in accordance with
.University policy and the procedures laid out in the Faculty Handbook. The Provost appointed this
 committee on April 20th 2016 to investigate these allegations and report back to him.

Professor Byrne has made the following complaints:

    1. That a numbex of senior members of the department, Departn:lent Chait Professor Rolena
         Adorno and Professors Noel Valis and Roberto Gonzalez Echavarda, had:prejudged the
         outcome of her tenure case, in part because of their opposition to FASTAP and in part
         becatise of other :reasons unrelated to the scholarly merits of the wo:tk. Prof. Byrne alleges
       . that the process has not therefore provided the adequate and fair consideration of the tenure
         case on scholarly grounds provided for by Yale's policies and procedures.            '         ·
    2. That the FAS Dean's office should have recognized that several members of the department
        had prejudged the case, and therefore should have prevented those members of the
         depaittnen.t from eithe1: serving on the promotion committee or from voting on the case.
        The recusal of Professors Adorno and Gonzalez Echavarria was formally requested by
        Professor Byrne in a letter dated April 1st 2015> addressed to the Provost, PAS Dean's office,
        and the senior faculty members of the Spanish and Portuguese Depa1tment. Professor Byrne
        alleges that the FAS Dean's January 19 th 2016 decision not to grant this recusalrequest led to
        a review process and vote that was biased and 11ot in accordance with university policy.
    3. That the department's denial of Professor Byrne's APL proposal in Feb.1uary 2015 was both
       .evidence of several senior col,leagues' pre-judgement of her tenure case, as well as directly
        harinful to her tenure chances by denying her the full year's leave to which she was entitled
        under Yale policy.
    4. That "In violation of FH III.L.a.iii, they [the named three faculty-rnetnbers] retaliated against
        1ne for having spoken out against abuses of university and public policy pe1petrate_d against
        them, including sexual harassment and discrimination (Byrne March 8th complaint, p.5)."



Committee Process

Over the past three months we have spent approximately twenty-two hours as a conunittee
inte1-viewing people with information relevant to the complaint, starting with P..rofessor Byrne, as
well as discussing this complaint and the evidence as a co.tnmi.ttee. We have also spent 1nany hours
reading through the relevant written materials, including documents that we requested. A list of all
those to whom we spoke is attached as Appendix A.




                                                   2


                                                                                          Byrne000447
    Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 4 of 7


                                                    3


Cotn:tnittee's Findings of Fact and Conclusions

Our findings of fact with regard to these complaints are as follows:

    1. We find that Yale's promotion procedures were strictly followed. The individuals named in
        the complaint each assure us that they did not prej~dge the tenure case, and that they judged
        it 011 the merits and according to FAST.AP p1:0cedures. We as a committee can find no
        evidence to prove that this is not the case. We found no tridence that the decision in this
        case was based on anything other than academic grounds.
   2. We find that the FAS Dean's office did its best to ensure a fair and adequate review of this
        promotion case, notwithstanding the fact that from March-December 2015 there was a
        continuing Clitnate Review of the Department, as well as the fact that Professor Byrne had
        in her April 1't 20,15 lettet requested that Professors Rolena Adorno and Roberto Gonzalez
        Echavarria recuse themselves from voting on her case. In August 2015, while awaiting the
       results of this Climate Review,· and any possible impact that might have 011 the committee
        composition or the recusal request, the FAS Dean's office brought in two independent
        committee members from. outside the department, Professor Howard Bloch (French) and
       Professor Giuseppe Mazzotta (Italian),.choscn for their independence and relevant expertise.
       The FAS D~an's office and the Humanities Divisional Chair also carefully monitored the
        selection of outside referees and the co.tntnittee review process itself, including having the
       Dean of Academic Affairs present at the final promotion meetings to ensure compliance
       with procedure~.                         •...
       The witnesses we spoke to were in gen~al agteement that the external reviewers selected
       were independent, well respected, and did their job catefully and thoroughly. There was also
       agteement, even among those with different views on the merits of the promotion case and
       its outcome, that the promotion committee did its work conscientiously in accordance with
       .FAS procedures.
   3. The Associate Professor Leave denial in FebiUaty 2015 was unfortunate and we think
       reflected poor judgment ,by the department. The denial was also m1precedented under
       FASTAP, even though we acknowledge that the FAS Dean's office·acted to mitigate the
       APL denial's effects by approving a Triennial leave of one semester. The department's denial
       of the APL was not, ho,vever, a violation of Yale polk-y. Yale's Faculty Handbook
       (}-.'VII.A.1) makes clear that "Leave is a privilege, not a right. Eligibility for a leave according
       to the policies spelled out below docs not in itself constitute .entitlement to that leave. No
       leave will be granted without the approval of the Provost and the applicable department or
       progta1n chair (in the Faculty of Arts and°Sciences) or Dean (in the p:tofessional schools)."
       Without the approval of the Spanish and Portuguese Department Chair, Professor Adorno,
       there was therefore no obligation on the Department or the University to grant the
       Associate Professor Leave.
   4. We did not find evidence that Professor Byrne suffered retaliation in this tenure review
       process because of anything she may have said or not have said specifically regarding sexual
       harassment or discrimination in the department.




                                                    3


                                                                                           Byrne000448
     Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 5 of 7
                                            --------·-·---·· ...


                                                   4


Scope of Inqui:t.-y

Our committee has been charged with the task of deciding whether Yale policies and procedures
have been followed in this case. We ate conscious of course that broader allegations have been
made, in this complaint, about the department climate and leadership. The FAS Dean found at least
some of these allegations sufficiently concerning to .initiate a department climate review in March
2015, subsequent to which a new DGS, P.rofesso.r Ed Katnens, was appointed in January 2016 from
outside the department.

We wish to make clear that our finding of facts and conclusions related to this specific tenure case
and pmcedures should not be interpreted as an endorsement of either the way in which the
department was being run or of its leadership.




                                                  4


                                                                                        Byrne000449
    Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 6 of 7


                                                 5


Confidential Committee Recommendations to the Ptovost
As a committee we are deeply troubled by the past and present functioning of this department, and
the lack of earlier intervention by FAS leadership.
In retrospect, with regard to this ·case, Professors Bloch and Mazzotta ought to have been added as
voting members of the tenure .review committee.                                ·

Our committee wishes to make the following recomtnendations regarding changes to FAS policies
and procedures.

   L We recommend that the Associate Professor leave be guaranteed to all FAS faculty wp.o ate
        successful in th.cit Associate on Term-promotions. Juniot faculty should, indeed must,
        receive expert scholarly f~edback on the:it proposals from senio.t department colleagues. In
        future, however, we suggest a rule by which, after twice receiving negative feedback and/ or
        non-approval of an APL application, the proposal is then automatically forwarded to the
        FAS dean's office for approval.      .
   2. We recommend that new voting tnetnbers must be added to Spanish and Portuguese to
        provide new intellectual and adtninistrative leadership and a way fo1ward for this
        department. Our understanding is that the FAS Dean already has the power to appoint
        voting department tnembers from outside in these situations. If she does not, we
      . recommend that she be given such power, perhaps subject to the approval of the relevant
        divisional committee as well as the Provost, for a period of three years, renewable if
        necessary.




                                                 5


                                                                                      Byrne000450
      Case 3:17-cv-01104-VLB Document 82-123 Filed 05/15/19 Page 7 of 7



                                           6


 Appendix A
 People Interviewed by the Committee

 Ado1no, Rolena                              Sterling Professot, Department Chair,
                                             Department of Spanish and Portuguese
 Bloch, Howard             i                 Sterling Professor of French; Extemal member
                                             of the Byrne promotion committee
 Byrne, Susan                               Associate Professor, Depa.11:ment of Spanish
                                             and Port.umese
 Dovidio, Jack                               Carl I Hovland Professor of Psychology; Dean
                                           . of Academic Affairs of the Faculty of Arts apd
                                            Sciences
 Gendler, Tamar                             Vincent J. Scully Professor of Philosophy;
                                            Dean of the Faculty of Arts and Sciences
 Gonzalez Echavarria, Roberto               Sterling Professor, Depattlnent of Spanish and
                                            Portuguese
 Gonzalez-Pfaez, Anibal                     Professor of Spanish, Departtnent of Spanish
                                            and Porh1guese
 Hungerford, Amy                            Professor of English and of American Studies;
                 )                          I?ivisional Chair (now Divisional Dean),
        i                                   Division of Humanities
Jackson, Kenneth                            Professor of Portuguese, Dcparttncnt of -·
                                            Spanish and Portuguese; Member of the Byrne
                                            promotion committee
                                       I
 I<amens, Ed~ard                            Sumitomo Professor ofJapanese Studies;
                                            Director of Graduate Studies, Department of
                                            Spanish and Portuguese
 Mazzotta, Giuseppe                         Sterling Professor of Italian Language and
                                            J,iterature; External member of the Byrne
                                            promotion cotntnittee
· Stanley, Valarie                          Senior Deputy Title IX Coordinator

 Valis, Noel                               Professor, Department of Spanish and
                                           Portuguese; Chair of the Byrne promotion
                                           committee




                                                                                     . \..




                                           6


                                                                               Byrne000451
